Citation Nr: 0627746	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an assignment of a higher rating for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection, 
effective June 5, 2003, for PTSD, and assigned a disability 
rating of 30 percent.  A notice of disagreement was received 
in January 2004.  A statement of the case was issued in June 
2004, and a written communication received in October 2004 
constituted a substantive appeal.  

The veteran appealed the 30 percent rating.  In a December 
2004 rating decision, the RO increased the rating from 30 
percent to 50 percent, effective June 5, 2003.

The issue on appeal was originally scheduled for a RO hearing 
in October 2004.  The veteran cancelled the scheduled 
hearing.  A local hearing with a Decision Review Officer 
(DRO) was then scheduled for the same month in which the 
veteran made an appearance.

Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned and the veteran has not limited his 
appeal to the current 50 percent scheduler rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
depressed mood, panic attacks, and some sleep impairment, but 
without deficiencies in most areas.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's service 
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the June 2003 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  
Further, the June 2003 letter was sent to the appellant prior 
to the December 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a June 2003 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claims for service connection, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim or the effective date of the disability.  To the extent 
that such notice may be deficient in any respect, the matter 
is effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded thorough VA examinations in September 
2003 and November 2004, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

VA treatment records reflect that the veteran first sought 
treatment in March 2001.  The veteran reported that he had 
been a high school teacher for over 20 years and quit as a 
sports coach due to the stress.  Recent shootings in a 
California High School, he continued, triggered memories of 
Vietnam that were as bad as when he had returned from the 
war.  Afraid, the veteran was not sure if he would continue 
working as a teacher.  He further reported poor sleep due to 
nightmares and anxiety attacks, chronic low mood, flashbacks, 
intrusive thoughts, hypervigilance and isolativeness.  It was 
noted that the veteran was alert, pleasant, cooperative, 
neatly and appropriately dressed/groomed.  Except for 
becoming easily tearful when discussing his military 
experiences, the veteran's behavior was unremarkable.  There 
was no thought disorder. 

The veteran experienced hyperstartle/paranoia when hearing 
noises behind him at work.  He was irritable at home and 
reported his fear of getting too close and losing a loved 
one.  He experienced guilt for two of his friends who had 
died in the war and for shooting an enemy.  The diagnosis was 
PTSD and his GAF Score was 60.  

The veteran was then seen in April 2001 and reported 
intrusive thoughts of a soldier shot in barracks and of his 
two friends who died in a helicopter crash in Vietnam, and 
his guilt of shooting an enemy.  The veteran experienced 
hyperarousal and avoidant symptoms, but no flashbacks.  He 
did express anger and irritability.  The veteran appeared 
well groomed, friendly, and calm at the examination.  He 
articulated well, and his mood and affect were of full range 
and appropriate.  Thought process was within normal limits, 
thought content was appropriate, and insight and judgment 
were good.  His GAF score was 48.  

In his September 2003 VA examination, it was noted that the 
veteran's symptoms included severe sleep problems, recurrent 
nightmares and flashbacks of the helicopter crash of his two 
friends, intrusive memories of Vietnam, emotional numbing and 
restricted feelings, and exaggerated startle response.  

His mental status examination revealed no impairment of 
thought process and communication; no delusions, but 
experienced hallucinations hearing sounds of incoming 
missiles, gunshots firing, and sounds of someone screaming 
for help.  The veteran had suicidal thoughts, but no plan and 
no intent to carry through with it.  He was neat and clean, 
and oriented for time, place, and person.  Although he 
believed he had difficulty with his memory, there was no 
evidence of it.  The veteran remembered nine out of ten items 
after 15 minutes, and his long and short-term memory seemed 
intact.  The veteran could not report any excessive or 
ritualistic behavior.  Rate and flow of speech were normal, 
and showed no irrelevancies or illogicalities.  The veteran 
experienced panic attacks that were decreasing in both 
severity and duration, but were triggered by sounds 
associated with war such as gunshots and helicopters.  He was 
depressed frequently feeling sad and cried two or three times 
during the interview.  The examiner reported no impairment in 
impulse control and no evidence of personality disorder.  

The veteran was diagnosed with PTSD with depression.  The 
examiner noted that the veteran was quite functional in his 
work and with his family, but did have problems with a 
decreased social system.  The veteran had no educational or 
occupation problems.  The examiner noted that the veteran got 
a college degree and was able to start a family with his 
wife.  The veteran had poor sleep, recurrent nightmares and 
flashbacks of Vietnam, guardedness around public places, and 
occasional hallucinations.  The examiner noted that the 
veteran stood a very good chance of continued improvement.  
His GAF score was 60.

The veteran was afforded another VA examination in November 
2004.  The veteran reported worsening sleep disturbance, 
hypervigilance, increased startle response, paranoia, 
flashbacks, depression, anxiety, panic attacks, temper anger 
problems with positive homicidal ideation, social isolation, 
memory and thought process impairment.  The veteran also 
reported physical aggression.  He was still working as a high 
school teacher and reported that he had been missing more of 
work because of his PTSD.  The examiner noted, however, that 
the veteran was fairly well-dressed and groomed.  His affect 
and mood were described as depressed and anxious.  The 
veteran's speech was coherent and his thought processes was 
liner.  There was no evidence of a psychosis, no loosening of 
associations, and no suicidal, homicidal, or paranoid 
ideations.  The veteran had good recent and remote memory, 
good recall, and his cognitive functions were grossly intact.  
The examiner rated the veteran's judgment fair to good.  The 
veteran was diagnosed with chronic PTSD.  His psychosocial 
environmental stressors were moderate to severe secondary to 
PTSD primarily sleep disturbance, depression, social 
isolation, and difficulty working.  His GAF was 50 over the 
past year.  

The veteran was later seen in April 2005 for a mental health 
treatment plan and it was noted that the veteran had a good 
support system and full time employment.  His GAF score was 
49.  

The Board recognizes that the veteran's last GAF score of 45-
50 is indicative of serious symptoms as well as his 
difficulty in tolerating stressful situations, which is one 
of the symptoms listed under the criteria for a 70 percent 
rating.  Although the veteran reported crying easily with 
positive suicidal ideation at the November 2004 examination, 
on mental status examination no suicidal ideation was 
evident.  The examiner also reported that no homicidal 
ideation was evident on mental status examination.  In other 
words, it appears that some of the symptoms related by the 
veteran were not found on actual mental status examination.  

It is clear from a review of the entire record that some of 
the veteran's PTSD symptoms do appear to vary over time.  
However, after considering the various symptoms and comparing 
them to the regulatory criteria, the Board concludes that the 
preponderance of the evidence is against a finding that the 
PTSD symptoms generally fall within the criteria for the next 
higher rating of 70 percent.  There is no persuasive evidence 
of obsessional rituals.  Further, his depression did not 
affect his ability to function independently and there is no 
objective evidence of neglect of his personal hygiene.  As 
noted in his examinations, the veteran was still married and 
lived with his second wife, worked as a teacher for 
approximately 30 years, and was well groomed at his 
examinations.  Under the circumstances, the Board must 
conclude that the current degree of PTSD impairment is 
adequately contemplated by the existing 50 percent rating.

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There is no persuasive evidence of suicidal 
ideation; obsessional rituals; spatial disorientation; or 
neglect of personal appearance and hygiene.  Although the 
veteran experienced hallucinations in the past, they were not 
persistent.  Additionally, he did not show any of the other 
following symptoms to warrant a higher rating of 100 percent: 
impaired thought process or communication; impaired memory; 
or homicidal or suicidal ideations.  The Board further finds 
that staged ratings are not for application since the 
veteran's degree of PTSD impairment has been shown to fall 
within the criteria for the existing 50 percent rating during 
the entire time period covered by the appeal.  Fenderson.  

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran suffered.  
However, based on the medical evidence of record, a higher 
disability rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
The veteran's representative has asserted that the veteran's 
PTSD symptoms appear to be getting worse over time.  However, 
the RO did revise the rating from 30 percent to 50 percent 
during the course of the appeal.  For reasons stated above, 
the Board is unable to conclude that the criteria for a 70 
percent rating have been met at this time, or at any time 
covered by the appeal.  The Board stresses to the veteran 
that should the veteran's PTSD increase in severity in the 
future, he should advance a new claim for an increased 
rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



